Citation Nr: 0602617	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  03-24 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for ocular 
histoplasmosis, and if so, whether service connection is 
warranted.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from December 1966 to April 
1970 and from March 1971 to February 1974.      

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 RO rating decision, which determined 
that new and material evidence had been received to reopen a 
claim of entitlement to service connection for vision 
impairment due to ocular histoplasmosis, and denied the claim 
on the merits.  Notwithstanding the RO's action, the Board 
must make an independent assessment as to whether new and 
material evidence sufficient to reopen the veteran's claim 
has been received under 38 U.S.C.A. § 5108.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The issue on appeal is 
phrased accordingly.


FINDINGS OF FACT

1.  In an unappealed April 1997 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for vision impairment due to ocular 
histoplasmosis; evidence received since the April 1997 RO 
decision includes evidence that is not cumulative or 
redundant of evidence previously considered and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

2.  The veteran's currently demonstrated ocular 
histoplasmosis is shown as likely as not to have had its 
clinical onset during his active service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for ocular 
histoplasmosis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2001).

2.  By extending the benefit of the doubt to the veteran, his 
ocular histoplasmosis is due to disease that was incurred in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence to Reopen Claim

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and to assist a claimant.  
Regulations implementing the VCAA are codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  
The Board will assume for the purposes of this decision that 
the liberalizing provisions of the VCAA are applicable to the 
veteran's claim to reopen.  However, nothing in the Act shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
38 U.S.C. § 5103A(f).  

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004)).  
Although the rule is generally effective on November 9, 2000, 
the amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing.  It applies to 
any claim to reopen a finally decided claim received on or 
after August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  It does 
not apply to the veteran's claim to reopen, which was 
received prior to that date.  

In any case, the Board's decision herein is completely 
favorable to the veteran such that no further action is 
required to comply with the VCAA and the implementing 
regulations relevant to the issue of whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for ocular histoplasmosis.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  As noted, the definition of new 
and material evidence has since been amended and is codified 
at 38 C.F.R. § 3.156(a) (2005).  The amended definition is 
not liberalizing, and applies only to an application to 
reopen a finally-decided claim received on or after August 
29, 2001.  66 Fed. Reg. 45,620, 45,629.  It does not apply to 
this veteran's claim, which was received in April 2001.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  The evidence that must be considered 
in determining whether there is a basis for reopening the 
claim is that evidence added to the record since the last 
disposition in which the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the credibility of the 
evidence is to be presumed was not altered by the Federal 
Circuit decision in Hodge.

In the present case, in a rating decision dated in April 
1997, the RO denied the veteran's claim of entitlement to 
service connection for vision impairment due to ocular 
histoplasmosis.  As the veteran did not appeal the rating 
decision, it is considered final, with the exception that the 
claim may be reopened if new and material evidence is 
received.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. 
App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  
The last final disallowance of the veteran's claim in this 
case is the April 1997 rating decision.  As such, the Board 
will consider evidence submitted since this determination in 
order to ascertain whether that evidence is new and material 
to reopen the veteran's claim.  

In the April 1997 rating decision, the RO considered the 
veteran's service medical records, private treatment records, 
and VA examination and consultation reports.  The service 
medical records show that at the time of an enlistment 
physical examination in December 1966, his visual acuity was 
20/20 in the right eye and 20/200 in the left eye.  He wore 
glasses due to amblyopia.  In April 1967, he appeared to be 
very hyperopic (visual acuity, unaided, was 20/20 in the 
right eye and 20/400 in the left eye).  In September 1967, he 
was seen for a hematoma from a conjunctival hemorrhage in the 
left eye following a fight with no indication of associated 
increased vision impairment.  In March 1970 (while in 
Vietnam), the veteran was seen with complaints of chills, 
general malaise, and dizziness.  The diagnosis was flu 
syndrome.  At the time of separation physical examinations in 
April 1970 and January 1974, his visual acuity was 20/20 in 
the right eye and 20/200 in the left eye.  

Private medical records and a statement of two physicians at 
The University of Iowa Hospitals and Clinics, dated from 
October 1990 through December 1995 indicate that the veteran 
was treated for presumed ocular histoplasmosis syndrome with 
neovascularization in each eye, for which he underwent laser 
treatment.  It was also reported that the veteran had a 
history of damage to his left eye at birth.  Two of his 
physicians stated that he was legally blind at the time of 
the veteran's visit in December 1995, which showed visual 
acuity of 20/400 in the right eye and 20/200 in the left eye.  
The same findings were made at the time of a January 1996 VA 
general medical examination.  A January 1996 VA 
ophthalmological examination report indicated that the 
veteran had a significant history of growing up on a farm 
around chickens.  The diagnoses was presumed ocular 
histoplasmosis syndrome, status post laser treatment 
centrally in each eye, and loss of central visual field in 
each eye.  A November 1996 VA ophthalmological consultation 
report indicates a diagnosis of presumed ocular 
histoplasmosis syndrome with bilateral macular scars.  A 
January 1997 VA aid and attendance/housebound examination 
report indicated a diagnosis of bilateral ocular 
histoplasmosis syndrome with neovascularization and legal 
blindness established (previous laser treatment not 
particularly effective).  
 
The evidence received since the RO's April 1997 rating 
decision includes VA outpatient records and an examination 
report, various private medical records and statements, 
copies of medical extracts from the Internet, statements of 
the veteran and his family and friends, and a report from an 
independent medical expert.  In statements, the veteran 
indicates that he has undertaken further research of his 
ocular histoplasmosis, and he submitted fact sheets 
downloaded and printed from the Internet about histoplasmosis 
and the eye.  Of significance, the medical extracts indicate 
that histoplasmosis is a disease caused when airborne spores 
of a certain fungus are inhaled into the lungs, and that this 
fungus is found throughout the world in river valleys and 
soil where bird or bat droppings accumulate, and is released 
into the air when soil is disturbed by plowing fields, 
sweeping chicken coops, or digging holes.  It is stated that 
the disease can later cause ocular histoplasmosis syndrome, 
which develops when lesions, known as choroidal 
neovascularization, form underneath the retina, and that such 
can lead to vision loss.  The veteran alleges that during 
service in Vietnam his work involved drilling holes and 
driving piles into a river bank and river bottom, where the 
water was contaminated from such sources as outhouses and 
chicken coops upriver.  He also maintains that he did not 
have any chickens while he was growing up.  

The additional non-duplicative medical evidence shows that 
the veteran was diagnosed with histoplasmosis retinitis by a 
private physician as early as March 1989.  (In statements, 
family and friends note that this private physician 
prescribed steroids for the veteran's eyes in 1978).  In a 
November 2001 private medical report, C. D., DO, indicates 
that the question of whether or not the veteran contracted 
histoplasmosis in Vietnam was something he could not answer.  
He advised the veteran to gather together all his records 
from all previous eye doctors in an attempt to document what 
his vision was prior to going to Vietnam.  At the time of a 
VA examination in January 2004, it was noted that the veteran 
had a history of exposure to chickens on a farm during his 
childhood (he was born in Arizona and relocated several times 
during childhood, two years of which were spent in Iowa 
around ages seven and eight and also in the Ohio region at 
the age of 12).  It was also noted that the veteran was born 
with a weak left eye, for which he wore glasses in childhood.  
On that examination, the veteran claimed that a flu-like 
syndrome in service during March 1970 triggered the onset of 
ocular histoplasmosis syndrome.  The diagnoses included 
presumed ocular histoplasmosis syndrome.  The VA examiner 
opined that the veteran "could not be proven to have had the 
histoplasmosis syndrome during the service as the condition 
can happen anytime, anywhere."  She noted that 
histoplasmosis was endemic in the Mississippi Valley, where 
the veteran spent part of his childhood.  She concluded that 
"one cannot certify that this condition happened during the 
service unless you resort to speculation."   
 
Further, an independent medical expert opinion dated in 
October 2005 was received upon request by the Board to 
address the etiological questions presented in this case.  
The examiner, R. L., M.D., of a private eye institute, 
reviewed the veteran's contentions and the entire record of 
evidence.  He noted various pertinent aspects of the 
veteran's ocular disease history and his current diagnosis of 
presumed ocular histoplasmosis syndrome complicated by 
choroidal neovascular membranes.  He noted the difficulty in 
ascertaining the veteran's acquisition of the disease, 
because the veteran had lived in areas of the United States 
where the disease is endemic and also had a history that 
could be consistent with exposure in Vietnam.  The examiner 
stated that having a flu-like syndrome in Vietnam was 
suggestive but not diagnostic of acquiring histoplasmosis at 
that time.  He noted the difficulty in pinpointing the 
acquisition of histoplasmosis given the lack of dilated 
fundus examination findings consistent with presumed ocular 
histoplasmosis syndrome in the record for the period prior to 
service.  The examiner stated that he was unable to assign a 
probability in this case relevant to odds of the veteran 
having acquired the disease during service in Vietnam.  He 
concluded that it was possible that the disease was acquired 
during service but that there was "no way to date the onset 
of this in the absence of records of dilated fundus 
examinations from before he entered the military."  The 
examiner added that he "would challenge any expert who 
claims that they can definitively say that he [the veteran] 
did not obtain this disease during his service."  

In regard to the evidence submitted since the April 1997 RO 
decision, the Board finds that it was not previously before 
the RO in April 1997 and is neither cumulative nor redundant.  
In contrast to the evidence previously considered, the new 
evidence includes VA and private medical opinions addressing 
the onset of ocular histoplasmosis.  As such, the new 
evidence is significant because it is probative of the issue 
of whether the veteran has a current diagnosis of ocular 
histoplasmosis that may be related to the veteran's period of 
service.  In light of the fact that such evidence appears to 
support the veteran's contention that he has ocular 
histoplasmosis that may be related back to his period of 
service, the Board finds that the additionally-received 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.  Thus, the Board finds that new and 
material evidence has been received since the April 1997 RO 
decision that denied service connection for vision impairment 
due to ocular histoplasmosis, and that the claim is reopened.  

II.  Merits of the Claim

The Board now considers the merits of the veteran's claim of 
entitlement to service connection for ocular histoplasmosis, 
on a de novo basis.  Preliminarily, the Board notes that, as 
cited herein above, the VCAA and its implementing regulations 
have redefined VA's duty to assist a claimant in the 
development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  The United 
States Court of Appeals for Veterans Claims (Court) has 
concluded that the VCAA was not applicable where further 
assistance would not aid the appellant in substantiating his 
claim.  Wensch v. Principi, 15 Vet. App. 362 (2001); see 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  In view 
of the Board's favorable decision in this appeal, further 
assistance is unnecessary to aid the veteran in 
substantiating his claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for a disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection also may be established for disability 
resulting from aggravation of a preexisting injury or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131.  Every veteran shall 
be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.

In July 2003, the VA General Counsel issued a precedent 
opinion which held that, to rebut the presumption of sound 
condition under section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Id.  In its decisions, the Board is bound to 
follow the precedent opinions of the General Counsel.  38 
U.S.C.A. § 7104(c).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

The veteran contends that he has ocular histoplasmosis that 
is related to that period of his military service (i.e., from 
December 1966 to April 1970) during which he served in 
Vietnam.  His allegations and the evidence relevant to his 
claim has been detailed herein above.  The Board has 
considered the veteran's contentions as well as his service 
and medical history.  Although the record does not establish, 
beyond a doubt, that the onset of his currently demonstrated 
ocular histoplasmosis was during service, the Board finds 
that, by giving the benefit of the doubt to the veteran, his 
ocular histoplasmosis is related to his military service.  

In reviewing the medical evidence in particular, the Board 
notes that there is no definitive documentation that the 
veteran incurred histoplasmosis during his period of service 
in Vietnam, as he claims.  He was accepted into service with 
amblyopia of the left eye, and otherwise his eyes were 
evaluated as normal.  Thus, he is presumed sound with regard 
to his ocular health, except for the noted amblyopia.  The 
first medical evidence of a diagnosis of histoplasmosis, 
affecting both eyes, is dated in 1989.  It is this disease 
that the medical shows as having resulted in the veteran's 
current condition of blindness in both eyes.  The record 
contains medical opinions from a private physician, a VA 
examiner, and an independent expert on the matter of the 
onset of the veteran's ocular histoplasmosis.  All three 
physicians, two of whom had access to the veteran's entire 
claims file, were unable to furnish an opinion relevant to 
the likelihood that the onset of the veteran's condition was 
during service in Vietnam, as he claimed, without resort to 
speculation.  Nevertheless, the acquisition of histoplasmosis 
during service was stated to be a possibility.  In any case, 
it appears to the Board that the opinion of the independent 
expert, in particular, was couched in terms of there being as 
much a possibility that the veteran acquired histoplasmosis 
during service as he did outside of service.  Such appeared 
to be the tenor of his last statement regarding a challenge 
to any expert who claimed that they could definitively find 
that the veteran did not obtain ocular histoplasmosis during 
service.  

In sum, it appears that the evidence in this case is 
relatively balanced in terms of probative weight.  After 
considering all the evidence, to include the medical opinions 
and the veteran's contentions, the Board finds that it is in 
relative equipoise, in showing that the veteran's current 
ocular histoplasmosis as likely as not had its onset during 
his period of active service.  With application of the 
benefit-of-the-doubt rule, the Board finds the evidence 
supports the veteran's claim of service connection.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303.  
Accordingly, his claim of service connection for ocular 
histoplasmosis is granted.  


ORDER

As new and material evidence has been received, the claim of 
entitlement to service connection for ocular histoplasmosis 
is reopened, and to that extent the appeal is granted.  

Service connection for ocular histoplasmosis is granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


